Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 20, “the valve” lacks antecedent basis.  Is the valve intended as a limitation?
	As to claim 20, “any combination” is confusing, as there appears to be only one.  What does “any” add to this claim, if anything?  

Claims 1-10,13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyette et al 2021/0060370.
	Goyette et al 2021/0060370 teach a pipe with flow path; test coupon 106 within the pipe; current source (Para 65) for the coupon.  Current is applied to the coupon to allow for determine corrosion (Para 65).  The coupon element is insulated from the pipe permit for current to flow from the testing element through the coupon (as otherwise the testing element would have a short circuit within body 103.
	As to claims 1,2,3,7,15, either the body 103 is insulation, or in the alternative, the wire connections 108 are insulated from the body 103.  Either provide for sealing.
	As to claims 4,9, corrosion is such a layer.
	As to claims 5,10,19, note the temperature sensors (Para 62) 120, and that the corrosion probe may be located along any pipe portion.

	As to claims 7,8,14, Goyette teaches (Para 71,72) employing the coupon to determine weight loss of such coupon via the electrical test.  As such, it would have been obvious to one of ordinary skill to test the accuracy of such test by actually weighing the coupon before and after, as such will permit for an actual determination/calibration of such test.
	As to claims 15, 16, note that the reference teaches a desire to vary the current to avoid waste of energy (Para 84), suggestive of control as a function of time. 
	As to claims 17,18, there are many valves between a fire suppression system of a building and water entrance to a building, even a building water shut off valve.  Such buildings include flowmeters.  Also, note the temperature and pressure sensors within the system (Para 62,48).

Claim(s) 1,3,4,15,16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lu et al 2009/0085585.
As to claims 1,3,15,16, Lu et al 2009/0085585 teaches (Para 19; Figure 1) a “fluid transmission pipe”; test coupon “within the pipe” with only an upper surface 109 exposed to corrosive environment in the pipe, the other 5 surfaces “sealed and avoided from bring corroded”, source 101 of AC current so that current passes across the coupon so that impedance of the coupon may be determine. 
As to claim 4, corrosion provides a layer.        

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al ‘585.
As to claim 2, one of ordinary skill recognizes that some connections would be necessary to couple connections to a “fluid transmission pipe” if one is to pass a corrosive material there through to otherwise avoid contact with an individual.
1-4,15,16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Manley et al 4,019,133.
As to claim 1,3,4,15,16, Manley et al ‘133 teaches (Figure 1) a system, including: body 12 with inlet and outlet 18; coupon 10 placed within the flow path of that body; seal 16,20 element between the coupon and body; AC current source coupled to the coupon.
As t claim 2, note either elements 18 or even the threads on element 20.

Claims 5,7,8,9,,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manley et al ‘133.
	As to claim 5, note temperature controller 29 to maintain a constant temperutre, suggestive of a temperature sensor to control a heating element.
As to claims 7,8,9,14, Manley teaches (lines 26-51, col. 1) that corrosion may also be accurately testes by weighing.  As such, it would have been obvious to one of ordinary skill to test the accuracy (or calibrate) the electrical system test by actually weighing the coupon before and after, as such will permit for an actual determination/calibration of such electrical test.  After all, one of ordinary skill recognizes calibration and testing of test system.
As to claim 13, note Manley’s ‘133 recycle (Figure 2) embodiment which tests corrosion w within a recycling fluid stream.  Figure 2’s sensor elements is suggestive of any effective corrosion sensing structure, suggestive of employing that of Figure 1 which will effectively test corrosion. 

Claims 15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 2006/0037399 in view of Lu et al 2009/00085585.
Brown teaches (Para 4) cooling systems the employ recycling of the fluid of interest, and employing corrosion detector 12 in such; but not the particularly claimed detector.

    PNG
    media_image1.png
    272
    370
    media_image1.png
    Greyscale

As to claims 15,20, it would have been obvious to employ Lu’s detector in the fluid line of Brown because Lu teaches a corrosion detector that will effectively test for corrosion.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kochelek et al 2012/0031629 teach removal of coupons from sprinkler systems for inspection.
Boettcher 6,405,582 teach (ABSTRACT) measuring weight of a coupon, with comparison over time.
Carpenter 4,945,758 employs coupon testing with valves 15,17 at inlet and outlet.
Marsh et al 2,956,225 recycles test fluid passed a corrosion probe 120.
Mehdizadeh 3,427,873 teaches recycling fluid in a material corrosion tester.

1449:  The NPL Reference submitted 9/3/19 was crossed through only because it lacked a date.

Claims 11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861